INDENTURE among AMERICAN AXLE & MANUFACTURING, INC., as Issuer AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., as Guarantor and THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee Dated as of February 27, 2007 Providing for the Issuance of Debt Securities in Series AMERICAN AXLE & MANUFACTURING, INC. Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of February 27, 2007 Trust Indenture Act Section Indenture Section Sec.310(a)(1) 607 (a)(2) 607 (b) 608 Sec.312(c) 701 Sec.314(a) 703 (a)(4) 1004 (c)(1) 102 (c)(2) 102 (e) 102 Sec.315(b) 601 Sec.316(a)(last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 (c) 104(c) Sec.317(a)(1) 503 (a)(2) 504 (b) 1003 Sec.318(a) 111 Note:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page PARTIES1 RECITALS OF THE COMPANY1 ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions SECTION 102. Compliance Certificates and Opinions SECTION 103. Form of Documents Delivered to Trustee SECTION 104. Acts of Holders SECTION 105. Notices, etc. to Trustee, Company or the Guarantor SECTION 106. Notice to Holders; Waiver SECTION 107. Effect of Headings and Table of Contents SECTION 108. Successors and Assigns SECTION 109. Separability Clause SECTION 110. Benefits of Indenture SECTION 111. Governing Law SECTION 112. Legal Holidays SECTION 113. No Recourse SECTION 114. Incorporation by Reference of Trust Indenture Act SECTION 115. Rules of Construction ARTICLE TWO SECURITY FORMS SECTION 201. Forms Generally SECTION 202. Form of Trustee’s Certificate of Authentication SECTION 203. Securities Issuable in Global Form ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series SECTION 302. Denominations SECTION 303. Execution, Authentication, Delivery and Dating SECTION 304. Temporary Securities SECTION 305. Registration, Registration of Transfer and Exchange SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset SECTION 308. Optional Extension of Maturity SECTION 309. Persons Deemed Owners SECTION 310. Cancellation SECTION 311. Computation of Interest SECTION 312. Currency and Manner of Payments in Respect of Securities SECTION 313. Appointment and Resignation of Successor Exchange Rate Agent ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture SECTION 402. Application of Trust Money ARTICLE FIVE REMEDIES SECTION 501. Events of Default SECTION 502. Acceleration of Maturity; Rescission and Annulment SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee SECTION 504. Trustee May File Proofs of Claim SECTION 505. Trustee May Enforce Claims Without Possession of Securities SECTION 506. Application of Money Collected SECTION 507. Limitation on Suits SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest SECTION 509. Restoration of Rights and Remedies SECTION 510. Rights and Remedies Cumulative SECTION 511. Delay or Omission Not Waiver SECTION 512. Control by Holders SECTION 513. Waiver of Past Defaults SECTION 514. Undertaking for Costs SECTION 515. Waiver of Stay or Extension Laws ARTICLE SIX THE TRUSTEE SECTION 601. Notice of Defaults SECTION 602. Certain Duties, Responsibilities and Rights of Trustee SECTION 603. Trustee Not Responsible for Recitals or Issuance of Securities SECTION 604. May Hold Securities SECTION 605. Money Held in Trust SECTION 606. Compensation and Reimbursement SECTION 607. Corporate Trustee Required; Eligibility; Conflicting Interests; Disqualification SECTION 608. Resignation and Removal; Appointment of Successor SECTION 609. Acceptance of Appointment by Successor SECTION 610. Merger, Conversion, Consolidation or Succession to Business SECTION 611. Appointment of Authenticating Agent ARTICLE
